Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-20, as originally filed, are presently pending. Claims 1-4, 10-15, after restriction election, have been considered below.

Restriction Election
Applicant selects Species I (claims 2-4, 13-15, along with generic claims 1, 10-12), without traverse, for further examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 


Claims 1, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0005693 A1, Brauner et al. (hereinafter Brauner) in view of US 2008/0101681 A1, Schmiegel et al. (hereinafter Schmiegel).


As to claim 1, Brauner discloses a method of evaluating boundary detection in an image, comprising: 
receiving a processed image, wherein a detected boundary of an object image of an object is identified in the processed image (Figs 6A-6B; pars 0038, 0048, 0056, obtaining/receiving image information from different scanning apparatus/devices, either directly or reconstructed); 
applying a Radon transform to the processed image for a plurality of angles to form a processed image histogram corresponding to the detected boundary for each of the plurality of angles (Fig 6C; pars 0170-0171, 0176-0177, 0188-0189, applying Radon transform to the image from object space to view space at different view angles; pars 0040, 0051, 0098, 0116, 0228-0229, a histogram being formed transformed from each detected ridge points or boundary). 
Brauner also discloses the processed image histogram for each of the plurality of angles and a corresponding ground truth histogram for each of the plurality of angles to provide a normalized processed image histogram and a normalized ground truth histogram for each of the plurality of angles (pars 0040, 0170, 0188-0189, 0229-0230, a 
Brauner does not expressly teach normalizing the processed image histogram and a corresponding ground truth histogram; and plotting an indication of the edges of the normalized processed image histogram for each of the plurality of angles to form a boundary detection evaluation visualization.  However, normalizing a presentation including a histogram and plotting it in a normalized scale is a common practice of showing features or patterns in a more uniformed or desirable manner. 
Nevertheless, Schmiegel, in the same or similar field of endeavor, further teaches normalizing the processed image histogram (Fig 8; pars 0048-0049, claim 19, normalizing one or more histograms), and a corresponding ground truth histogram (Figs 8-10; pars 0025, 0037, 0040-0042, 0046, ground truth histogram)  to provide a normalized processed image histogram and a normalized ground truth histogram for each of the plurality of angles (Figs 2-3, 6-7; pars 0043, 0048-0049, claim 19), and 

Therefore, consider Brauner and Schmiegel’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Schmiegel’s teachings of producing histogram for the ground truth image and normalizing the histograms for the image and the ground truth image in Brauner’s method to represent intensity and probability distributions over different parameters.

5-9. (Withdrawn)

As to claim 10, Brauner as modified discloses the method of claim 1 further comprising repeating the steps of receiving the processed image, applying the Radon transform, normalizing, and plotting for a plurality of different processed images that have been processed using a same boundary detection algorithm (Brauner: pars 0069, 0201, 0210, achieving a best fit between the model and the scan data using iterative process achieving refinement).  

As to claim 11, Brauner as modified discloses the method of claim 1 further comprising repeating the steps of receiving the processed image, applying the Radon transform, normalizing, and plotting for a same image processed using a plurality of different boundary detection algorithms (Brauner: pars 0004, 0006, 0012, 0017, 0037-0038, 0051different analytical methods can be used for boundaries detection of defined structures).  

As to claim 12, it is an apparatus claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.


Allowable Subject Matter
Claims 2-4, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 2 recites: the method of claim 1, wherein normalizing the processed image histogram and the ground truth histogram for each of the plurality of angles comprises normalizing the processed image histogram and the ground truth histogram such that edges of the normalized ground truth histogram for each of the plurality of angles are the same distance from an origin.  
Prior art of record, Brauner and Schmiegel, neither discloses alone, nor teaches in combination the features recited in claim 2.  Claims 3-4 depend from claim 2.  Claims 13-15 recite similar features as claims 2-4, they are also allowable subject matter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  

/QUN SHEN/
Primary Examiner, Art Unit 2661